Kupferman, J. P.,
dissents in part and concurs in part in a memorandum as
follows: The report of the special referee, which was confirmed by the Judge at Special Term, states as follows: “The incompetent went on vacations with the Levees, and in the years prior to her death, the incompetent’s mother rented a house each summer near the Levee’s and her son spent a good part of his day with them. In the summer of 1979, the pattern was changed due to the mother’s physical condition. Instead of renting a house, she proposed that her son stay with the Levee’s at the rate of $500 a week, plus extra compensation for the Levee daughters who would take turns in giving him both necessary supervision and companionship. George DeSipio, then co-committee of the property, and currently co-committee of the person and property, testified that he concluded the arrangement was reasonable considering the alternative of renting a house and staffing it. The 1980 arrangement was substantially similar to what was proposed and found reasonable in 1979. It was established that the incompetent stayed with the Levees for eight weeks. It is an extremely ample home which appears to provide the incompetent with physical comfort, emotional support, a pond for swimming, outlets for the incompetent’s musical *498interests, etc. It is reported that the amount sought for such accommodations is reasonable. Insofar as companionship fees are concerned, since it is established in this case that the incompetent needs supervision, and since the summer 1980 practice appears to duplicate the prior year’s practice devised by the incompetent’s mother, it is reported that the $100 weekly amount incurred was necessary and reasonable.” While I can concur with the majority on the basis that Dr. Levee now being a cocommittee for the incompetent should not be reimbursed for the service he performed, although worthwhile, I cannot agree that the payments to the three daughters at a total of $400 per month should be eliminated. The incompetent had a brain injury, suffered from birth. He needs companionship and can lead an active life if he has it. It is not easy to find competent and compassionate assistants. In view of the substantial property of the incompetent, the amount involved is picayune as compared to the service rendered. To eliminate these payments simply because of a presumed nepotism is to do a disservice to the ward.